        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 1 of 6




November 1, 2018

VIA ECF

Dear Judge Cousins:

        Pursuant to Judge Davila’s Scheduling Order (ECF No. 228), the Direct Purchaser
Plaintiffs (“Plaintiffs”) and Defendants in In re Inductors Antitrust Litigation, No. 5:18-cv-198-
EJD-NC, submit this joint letter to determine the form of Protective Order that should be
entered in this litigation. Although the parties have met and conferred on several occasions and
reached agreement on most of the provisions of a Protective Order, there remain disagreements
between the parties’ competing proposals.
        Plaintiffs’ Position
1.      The Court Should Adopt Plaintiffs’ Proposal for Resolving Challenges to The
Privileged Status Of “Clawed Back” Documents: Plaintiffs’ proposal allows a party challenging
a document “clawed back” from production on the grounds of privilege to use the procedure
provided by Fed. R. Civ. P. 26(b)(5)(B. On its face, the rule allows parties given notice that
they have received an inadvertently produced privileged document to use the document in
challenging the privilege designation. Fed. R. Civ. P. 26(b)(5)(B) (challenging party “may
promptly present the information to the court under seal for a determination of the claim.”). See
Fed. R. Civ. P. 26(b)(5)(B) advisory committee’s note (2006) (Rule 26(b)(5)(B) allows “any
party that received the information to present the matter to the court for resolution” and “[i]n
presenting the question, the party may use the content of the information only to the extent
permitted by the applicable law of privilege, protection for trial-preparation material, and
professional responsibility”).
        The model protective order for standard litigation for this District adopts this procedure.
See Model Protective Order for Standard Litigation, § 11. The model protective order for patent
and “highly confidential” materials includes this same baseline rule, and includes only as an
“alternative” the restriction that Defendants seek that acknowledges the parties “would
otherwise be allowed” to use the challenged document to contest a privilege designation. See
Model Protective Order for Patent or Highly Confidential Litigation, § 13, n.20.
        Use of to the latter restriction to a challenge a privilege designation here should be
rejected because it deprives challenging parties of the procedures of Rule 26, and the Court of
the ability to consider argument directed to the content and context of a disputed
communication. Numerous decisions permit such argument and/or consideration in the context
of a “claw back” challenge. See, e.g., Carlin v. Dairy America, No. 1:09-cv-430 AWI-EPG,
2016 WL 4382527, at *1 (E.D. Cal. Aug. 16, 2016); Le v. Zuffa, 15-cv-01045-RFB-PAL, 2016
WL 3035086, at *6 (D. Nev. May 26, 2016); Surfcast, Inc. v. Microsoft Corp., No. 2:12-cv-




                                                 1
        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 2 of 6




Hon. Nathaneal Cousins
November 1, 2018
Page 2

333-JAW, 2013 WL 4039413, at *1 (D. Maine Aug. 7, 2013); “Joint Discovery Statement” at
1-2 (oct. 30, 2017) (ECF No. 249) in Federal Trade Comm’n v. Qualcomm, Inc., No. 5:17-CV-
00220-LHK-NMC (N.D. Cal.) .
        Defendants have informed Plaintiffs that their interpretation of Rule 26 is that the parties
may only use the “knowledge” learned from the potentially privileged document, not the
document itself. But that interpretation cannot be squared with the Rule, which allows
“information” (i.e., the challenged materials) to be submitted under seal. Knowledge of a
document cannot similarly be presented to the Court “under seal for a determination of a
claim.”
        Defendants’ authorities do not address ethical rules for submitting disputed materials in
privilege dispute in federal courts, and no ethical rule prevents a party from using a document
the privilege status of which is disputed to resolve a dispute concerning whether privilege
applies. See State Compen. Ins. Fund v. WPS, Inc., 82 Cal. Rptr. 2d 799 (Cal. App. 2d Dist.
1999) (documents “obviously appear to be subject to an attorney-client privilege”); Clark v.
Super. Ct., 125 Cal. Rptr. 3d 361, 373 (Cal. App. 4th Dist. 2011) (allowing examination “to
ascertain if the materials are privileged”). In any event, federal law on privilege and the Federal
Rules, not California law, applies to the question of whether and how a document subject to
“claw back” is used.
2.      Industry Witnesses Should Receive Protected Materials: Defendants propose, in the
guise of preventing “misuse” of Confidential information, to restrict access to discovery
materials for any witness “employed by [or] otherwise engaged in commercial activities or
decision-making for another manufacturer, seller or customer of Inductors,” or with the
“present intention” to do so. This restriction would substantially limit Plaintiffs’ use of
consulting and testifying witnesses, and is unnecessary in light of the existence of a Protective
Order. Plaintiffs have offered to agree to a restriction on current employees serving as experts,
but Defendants have rejected this compromise.
        Defendants identify no protectible interest that could possibly support this restriction.
This is not a patent or trade secrets case. There is no source code or “secret sauce.” Courts in
analogous cases have entered protective orders that not only allowed former employees to
receive this information, but have not required consent of the producing party. In re Payment
Card Interchange Fee and Merchant Discount Antitrust Litig., 14-md-1720 (E.D.N.Y. April 3,
2015) at §18 (experts “reasonably likely to have had prior knowledge of the subject matter”
allowed); see also In re New Motor Vehicles Canadian Export Antitrust Litig., No. 03-md-
1532, 2009 WL 861845, at *11, 14 (D. Me. March 26, 2009) (Confidential and Highly
Confidential information could be disclosed under a protective order to experts of each party’s
choosing).




                                                 2
        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 3 of 6




Hon. Nathaneal Cousins
November 1, 2018
Page 3

        Defendants’ restriction on use of protected materials should be rejected because it
jeopardizes Plaintiffs’ ability to retain an industry expert with sufficient knowledge and
experience to meet admissibility requirements imposed by Federal Rule of Evidence 702.
Should the Court impose the limitation Defendants seek, Defendants should be estopped from
challenging the industry qualifications of any of Plaintiffs’ experts.
        Defendants’ restriction cannot be justified by reference to concerns about potential
expert witnesses having a competitive advantage having reviewed industry data concerning
inductors. The opinions in this antitrust litigation will involve subjects such as the nature of the
commoditized products at issue, and historic prices of inductors; this litigation will not concern
patents or designs for future products, or other information that could potentially disadvantage
Defendants in their inductors businesses.
        Finally, Defendants seek to restrict from serving as a witness a current or future “seller
or customer” of inductors. This restriction cannot be justified by reference to any competitive
concerns, as purchasers of Inductors are not Defendants’ competitors.
Defendants’ Position
1.      Use of Inadvertently Disclosed Privileged Documents.
        In order to preserve as much as possible the confidentiality that is at the heart of the
privilege, Defendants believe that all inadvertently produced privileged materials should be
returned, destroyed or sequestered, and that no use should be made of inadvertently produced
materials unless and until the Court concludes that documents are not privileged. Plaintiffs’
proposal to allow retention and use of inadvertently disclosed privileged documents to make
privilege challenges serves no legitimate purpose, undermines the privilege and its purpose, is
inconsistent with the ethical rules applicable to California lawyers and the Federal Rules of
Civil Procedure, and is inconsistent with protective orders in other similar cases.
        Plaintiffs’ “carve out” serves no legitimate purpose. The procedure for evaluating and
challenging privilege designations is well-established. Information sufficient to evaluate the
privilege is logged, and challenges can be made on the basis of the logged information. If the
court deems it necessary, it may evaluate the documents or other information directly through
an in camera review. There is no legitimate reason to use a different procedure for inadvertently
produced documents. The parties have, after all, agreed that inadvertent disclosure does not
waive privilege, and treating inadvertently disclosed documents differently than other
documents for the purpose of a privilege challenge effectively results in at least a partial waiver
of the privilege. To the extent that any party believes that review of the actual document is
necessary to make a privilege determination, moreover, they are free to request in camera
review by the court. Defendants’ proposal does not preclude in camera review; it just precludes
the parties from retaining and making use of any inadvertently disclosed privileged documents
pending decision or other order of the Court.




                                                 3
        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 4 of 6




Hon. Nathaneal Cousins
November 1, 2018
Page 4

        Contrary to Plaintiffs’ contention, their proposal extends well beyond what the Federal
Rules permit and is inconsistent with ethical rules applicable to California lawyers. The
Federal Rules allow use of inadvertently disclosed information in a privilege challenge only
insofar as permitted by ethical rules. See Comment to Rule 26(b)(5). In California, it is the
“the obligation of an attorney receiving privileged documents due to inadvertence of another” is
to “refrain from examining the materials any more than is essential to ascertain if the materials
are privileged.” State Com. Ins. Fund v. WPS, Inc., 70 Cal.App.4th 644, 656, 82 Cal.Rptr.2d
799 (Cal. Ct. App. 1999). In the context of attorney client privileged material, “once the
examination show[s] a document had been transmitted between an attorney representing [the
client] and either an officer or employee of [the client], that examination would suffice to
ascertain the materials are privileged, and further examination would exceed permissible
limits.” Clark v. Superior Court, 196 Cal.App.4th 37, 53 (Cal. Ct. App. 2011). Here, plaintiffs
claim the right to review and use materials over which there is a claim of privilege after being
informed of the claim of privilege, and presumably after reviewing sufficient information to
make a privilege determination. California law does not allow this result, as it unnecessarily
undermines the very confidentiality that the privilege is intended to protect. Thus, it should not
be surprising that the clawback procedures incorporated in various protective orders in similar
types of cases require the immediate return or destruction of any inadvertently produced
documents, prior to any potential privilege challenge. See In re Cathode Ray Tube Antitrust
Litigation, Case No. 3:07-cv-05944-SC (N.D. Cal.), ECF No. 306, ⁋ 12 (“CRT PO”) (requiring
inadvertently produced documents to be “immediately returned” and precluding “use [of] such
items for an purpose until further Order of the Court.”); In re Lithium Ion Batteries Antitrust
Litigation, Case No. 4:13-md-02420-YGR (N.D. Cal.), ECF No. 178, ⁋ 12 (“Li-Ion Batteries
PO”)) (same). The same protections should apply here.
2.      Disclosure of Confidential and Highly Confidential Information to Competitor and
        Customer Employees Retained as “Experts.”
        A primary purpose of the Protective Order is to protect the parties’ confidential trade
secrets, business planning, strategy and pricing information from disclosure to those who may
use the information to harm the parties’ commercial interests. The parties generally agree on
this principle, which informs all of the limitations on disclosure that are included—and agreed
between the parties—in the Protective Order, including the explicit recognition that—contrary
to Plaintiffs’ articulated position above—Highly Confidential information will be disclosed.
        Plaintiffs’ version of the Protective Order, however, has a loophole that threatens to
defeat the Protective Order’s purpose. Specifically, Plaintiffs appear to contemplate that the
parties will retain “experts” employed by or engaged in commercial activities for the parties’
competitors and customers who would be permitted full access to all Confidential and Highly
Confidential-Outside Counsel Eyes Only material produced in the litigation. Plaintiffs agree




                                                4
        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 5 of 6




Hon. Nathaneal Cousins
November 1, 2018
Page 5

that it would be inappropriate and harmful to expose such information to other manufacturers of
Inductors, but they seek to allow such harmful disclosure to other of Defendants competitors
(i.e., other sellers of inductors) as well as Defendants customers and Plaintiffs’ competitors.
         The potential for competitive harm is significant. There is no effective way to ensure
that employees of the parties’ competitors do not use competitively sensitive information to
further their employers’ commercial interests at the expense of the disclosing party other than
precluding their access to Confidential and Highly Confidential Information. This is
particularly true given that the disclosing party may never know what confidential information
is disclosed to a person retained as an expert by another party, and may, in fact, never even
know that an employee of a competitor has been retained by another party as a consulting
expert. It is more than a little ironic that plaintiffs are seeking a mechanism to allow disclosure
of confidential information to competitor employees in a case in which plaintiffs’ claims are
predicated on allegations that sharing non-public information is anticompetitive. Beyond the
potential sharing of this information with competitors who are acting experts, moreover,
Defendants are also concerned that Plaintiffs may share confidential, non-public, sensitive
pricing and negotiating strategy documents with the very customers with whom they are having
the negotiations, who are also potentially competitors of Plaintiffs and members of the putative
class.
         Defendants’ proposal does not impose a significant constraint on the parties, given the
many potential experts that are available to testify. It is a necessary constraint, however, as
recognized in many different protective orders entered in similar types of cases which impose
the same types of limitations on exposure of Confidential information to experts employed by
competitors. See In re Resistors Antitrust Litigation, Case No. 5:15-cv-03820-RMW (N.D.
Cal.), ECF No. 122, ⁋ 2.7 (defining experts entitled to receive Confidential or Highly
Confidential material to exclude current employees of competitors); CRT PO, ⁋ 2.12 (same);
FTC v. Qualcomm, Inc., Case No. 5:17-cv-00220 (N.D. Cal.), ECF No. 81, ⁋ 2.8 (same); Li-Ion
Batteries PO, ⁋ 2.12 (same). In fact, the Model Protective Order for Patent or Highly
Confidential Litigation, in Sec. 2.7, defines “experts” to exclude “past or current employee[s] of
a Party or a Party’s competitor,” which goes beyond what Defendants have proposed here.



                                              Respectfully Submitted,




                                                5
        Case 5:18-cv-00198-EJD Document 236 Filed 11/01/18 Page 6 of 6




BLEICHMAR FONTI & AULD LLP
/s/ Lesley E. Weaver
HAUSFELD LLP
/s/ Michael P. Lehmann




       Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
has been obtained from each of the other signatories above.

Date: November 1, 2018
                                                                    /s/ Matthew S. Weiler
                                                                   Matthew S. Weiler




                                                 6
